DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/19/21 have been fully considered but they are not persuasive.
On pages 11-12 Applicant argues amendments overcome the rejection of record.
Regarding the amendments and extensive list of newly added claims, please see the rejection below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “assistant handle”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assistant handle, handle housing first end, handle housing second end, user side, assistant side, the handle housing being partially provided on the assistant side, upper support first side, upper support second side, the “pair” of handle grooves, the handle grooves being 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for not having support for there being “at least one walker handle…provided in at least one handle housing” since this does not provide an upper limit for neither the housings nor the handles. Applicant does not have support for more than 2 handle housings, and has (possible) support for no more than four handles. All other permutations are considered new matter, as they are not supported by the originally filed specification/drawings. 
Claim 2 is rejected for not having support for the assistant handle “convexly protrudes from the handle housing”. The Examiner notes that the figures (e.g. figure 20) indicates that the protrusion of the transport handle (which the Examiner is understanding to be the claimed “assistant handle)  is actually straight, and it is not until 
Claim 29 is rejected for having new matter, since there is no support in the originally filed specification/drawings for the elastic member to be “coupled” to the solid section. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the “at least one walker handle…provided in at least one handle housing” since it is unclear (from the specification/drawings) how more than one handles (e.g. three handles, five handles) are provided in one handle housing, or four handle housings. It appears the claim needs to be clarified. 
Further, the claim is unclear for claiming the walker handle and assistant handle are inserted/coupled to the “first end” and “second end” of the “handle housing” when there are “at least one” handle housings (i.e. more than one ). It is unclear accordingly how more than one housing has the same first and second end.  
the walker handle”. It is unclear whether there is more than one walker handle or one walker handle, particularly since that one handle is described as being inserted into/withdrawn from one housing. It is unclear, if there are more than one walker handles, how they are all inserted into the same “first end of the handle housing”. 
Claim 2 is indefinite for claiming the assistant handle extends between the first and second ends of the handle housing, when claim 1, from which this claim depends, has already established that the walker handle is inserted into the first end of the handle housing. It is unclear how the walker handle is inserted into the first end of the handle housing and the assistant handle (which extends from the second end of the housing) is also extending from the first end of the housing. 
Claim 3 is indefinite for claiming that the at least one handle housing includes first and second handle housings, when claim 1, from which this depends, has defined the “at least one handle housing” as having a first end and a second end. It is unclear accordingly, how the first end and second end of the handle housing now relates to the “first and second handle housings”. 
Further, the claim is indefinite for referring to “first and second sides” of the upper support, as it is unclear how these relate (if at all) to the assistant side and user sides of the upper support (since none of these are shown in the drawings). 
The claim is further unclear for claiming the first and second ends are on “opposite ends”, but the claim doesn’t specify: opposite ends of what? 
the walker handle”, indicating the presence of one walker handle. Clarification is required. 
Further, claim 1, form which this depends has already specified that the (singular) walker handle is inserted into the (singular) handle housing). It is unclear how there are now two walker handles and two handle housings.  
Claim 4 is likewise unclear for referring “the at least one walker handle” and “at least one handle housing” when claim 1 is ambiguous as regards how many walker handles and how many housings there actually are. 
Further, claim 4 is indefinite for referring to “a restoring force of an elastic member” when there is no nexus between the elastic member and any other part of the claimed device. It is unclear how this elastic member is positioned or connected to the claimed device.  
Claim 21 is indefinite for referring to “the at least one handle housing” including two handle housings, when claim 1 has referred to “the handle housing” having two ends, with a handle being inserted/withdrawn therefrom and an assistant handle being coupled to/protruding from the second end. It is unclear how the details of claim 1 can be resolved if there are actually two handle housings. Which housing has the first and second end? Which holds the assistant handle? Which holds the walker handle? 
Claim 22a is indefinite for claiming the handle housings have pipe shapes for receiving the “walker handles” when claim 1, from which this claim depends, is ambiguous with regards to how many walker handles there are (see rejection to claim 1 
Claim 22b is indefinite since it is unclear what has the “shapes”. Further, the claim is unclear as it is unclear which “handle housings” are being referenced here (the “at least one handle housing”, the “two handle housings”, or the (singular) handle housing. 
Claim 23 is indefinite for claiming the assistant handle has a “pipe shape having first and second ends coupled to the pair of handle housings, respectively”. 
Further, it is unclear whether the assistant handle or the pipe shape has the first and second ends. 
Further, there is improper antecedent basis for “the pair of handle housings”. It is unclear what this is referring to. 
Further, it is unclear what it means for the first and second ends to be coupled to “the pair of handle housings, respectively” when the pair of housings appears to be one structure: i.e. the pair. It is unclear whether this means the first end is coupled to one handle housing and the second end is coupled to the a different handle housing, or whether both ends are coupled to “the pair”, or some other explanation. 
Claim 24 is indefinite for referring to “a user” since it is unclear how, if at all, this relates to the previously claimed “user”. 
Further, the claim is unclear for claiming the chai assembly is rotatably coupled, such that a “seat” is rotated. It is unclear how this “seat” relates to the previously claimed chair assembly, if at all. Applicant must provide nexus in the claims. 

Further, the claim is unclear for claiming the seat is rotated “when the wearable assistive device is supported on the” claimed device, but it is unclear whether this means that the limitations of the claims are met if the wearable assistive device (which isn’t a part of the positively claimed device) is simply not present. It is unclear to the Examiner what is actually required by the claim.
Claim 25 is indefinite for referring to “the handle housing” when claim 1, from which this depends, has already identified there is “at least one handle housing”. It is unclear which of the at least one handle housings are being referenced here. 
Further, and similarly, the claim references a “walker handle” when claim 1 has referred to “at least one walker handle”. It is unclear which of the at least one walker handles is being referenced here. 
Claim 26 is indefinite for referring to “the handle housing” when claim 1, from which this depends, has already identified there is “at least one handle housing”. It is unclear which of the at least one handle housings are being referenced here.
Further, the claim is unclear for referring to “a longitudinal direction” when it is unclear what has the longitudinal direction (the handle, the slot, the housing, the device as a whole, something else, etc.). 
Claim 27 is indefinite for referencing a “walker handle” when claim 1, from which this depends, has referred to “at least one walker handle”. It is unclear which of the at least one walker handles is being referenced here. 


Further, the claim is unclear for referencing a “fixing” protrusion. It is unclear what a “fixing protrusion” is. This isn’t a term known in the art and the Examiner cannot understand what it means. 
Further, the claim indicates that the fixing protrusion “protrudes from an outer peripheral surface of the walker handle and slides along the first slot when the walker handle is inserted into the handle housing”.  It is unclear whether this means that the “fixing protrusion” only protrudes from the outer peripheral surface of the walker handle when the walker handle is inserted into the handle housing, or whether the sliding occurs when the walker handle Is inserted into the handle housing, or both.
This phrase is further unclear since the Examiner is uncertain whether this means that if the walker handle is not inserted into the housing, whether the fixing protrusion still protrudes and slides, or whether the claim limitation is met simply by not having the handle being inserted into the housing. 
Claim 28 is indefinite for again referring to “the walker handle” since it unclear which of the plurality of walker handles is being referred to herein. 
Further, the claim is unclear for referring to “a longitudinal direction” with improper antecedent basis.  
Claim 29 is indefinite for claiming the elastic member is “compressed when the walker handle is stored in the handle housing”, since it is unclear which of the “at least one” walker handles and handle housings is being referenced herein. 
Further, the claim is unclear since it claims “when the walker handle is stored in the handle housing” and “when the walker handle is withdrawn”, when it is unclear whether the claim limitations are met if the walker handle is simply neither withdrawn nor stored. It is unclear whether this is an attempt to claim how the claimed device functions or whether these limitations must be met to anticipate the claim.
Claim 30 is indefinite for again referring to “a longitudinal direction” with improper antecedent basis.
Further, the claim is unclear for referring to “an insertion end of the walker handle” when it is unclear what an “insertion end” is. An end for insertion into what? 
The claim is further unclear for claiming the elastic member “tilts toward the receiving groove” when compressed. It is unclear how an elastic member “tilts” simply by being compressed. It is unclear whether or not this is referencing how the elastic member is installed, whether this is a material property of the elastic member, or some other explanation. 
Claim 31 is indefinite for again referring to a singular “walker handle” and “handle housing” (see rejection to claim 1 above). 
Claim 32 is indefinite for referring to “the at least one handle housing” when it is unclear how the details of this claim can be resonated with the features of “the handle housing” with its first end and second end and its handles which are inserted therein. It is unclear how the “two handle housings” relate to the “handle housing” from claim 1. 

Remaining claims are indefinite for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “drive assembly that…raises and lowers the upper support” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Prior Art
The Examiner notes that without clarification of 112 rejections above, prior art cannot be applied to the claims. However, upon clarification, prior art might be applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/28/21